Citation Nr: 0124579	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  00-14 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fractured nose, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a herniated 
nucleus pulposus, at the L4-L5 level and the L5-S1 level, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel




INTRODUCTION

The veteran served on active military duty from September 
1992 to September 1994.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Boston, Massachusetts (hereinafter RO).


FINDINGS OF FACT

1.  Residuals of a fractured nose include a resolved septal 
deviation.

2.  Manifestations of a herniated nucleus pulposus include no 
more than moderate intervertebral disc syndrome with 
recurring attacks, and no more than moderate limitation of 
motion of the lumbar spine due to pain, without additional 
functional loss.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a fractured nose have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.97, 
Diagnostic Code 6502 (2001).  

2.  The criteria for a rating in excess of 20 percent for 
herniated nucleus pulposus, L4-L5 and L5-S1, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The service medical records reveal that the veteran's nose 
was fractured in June 1993.  A clinical treatment record a 
week after the fracture, noted that the fracture was 
nondisplaced and resolving.  A medical board in June 1994, 
found the veteran was unfit for duty due to a herniated 
nucleus pulposus at the L4-L5 and L5-S1 levels.  It was noted 
that the veteran noted the insidious onset of low back and 
neck stiffness and soreness in 1993.  He denied radiation of 
the discomfort into his arms or legs as pain or numbness.  In 
January 1994, the veteran slipped on ice and sustained an 
axial loading traumatic insult to his low back, with the 
subsequent onset of low back pain and radiation of pain to 
his left buttock.  A subsequent magnetic resonance imaging 
scan identified a moderately sized, left posterior disc 
herniation at the L4-L5 and L5-S1 levels.  On examination, 
the veteran had a normal heel-toe gait, and could forward 
flex to touch his fingertips to approximately 16 inches above 
the floor.  There was tenderness to palpation over the left 
paralumbar muscles.  Deep tendon reflexes were judged to be 
2-plus and equal, bilaterally, at the ankles and knees.  
There was no evidence of any sensory or motor deficits in the 
lower extremities.  Straight leg raising was positive at 90 
degrees in the sitting and supine positions on both the left 
and right.  There was full, painless, passive range of motion 
of both hips.  X-rays of the lumbosacral spine were within 
normal limits; however, a magnetic resonance imaging scan 
demonstrated moderately sized left posterior disc herniations 
at the L4-L5 and L5-S1 levels.  The diagnosis was painful low 
back dysfunction with left buttock pain radiation, secondary 
to disc herniations at the L4-L5 and L5-S1 levels.  

Subsequent to service discharge, a VA examination conducted 
in July 1995, found left paraspinous muscle spasm.  The 
veteran could bend to within 40 degrees of the floor.  
Straight leg raising was positive on the right at 45 degrees 
and negative on the left.  There was no sciatic notch 
tenderness, and it was reported that lateral bends were done 
well.  Motor examination was 5/5.  The sensory examination 
was intact to pin, position, and vibration.  Deep reflexes 
were 2-plus and equal.  Toes were downgoing.  There was right 
central facial and a butterfly rash over his nasal bridge.  
The diagnoses were L4-L5 herniated nucleus pulposus, with 
radiculopathy; L5-S1 herniated nucleus pulposus, with slight 
contact on the left S1 nerve root by magnetic resonance 
imaging scan; and a right central facial and butterfly rash 
over the nasal bridge.  

An additional VA examination conducted in July 1995 found 
that the veteran's external nose was normal, as were the 
nasal vestibules.  The nasal septum was deviated to the left 
side, with considerable blockage and severe allergic-type 
congestion in the left nose, to include the nasal turbinates 
and septum mucosa.  There was mucus in the left side of the 
nose with similar allergic changes in the right half of the 
nose, but to a lesser extent.  The diagnoses were nasal 
blockage, deviated nasal septum, allergic rhinitis, and 
chronic ethmoiditis.

In May 1996 the veteran underwent a septoplasty due to 
significant septal deviation to the left anterior and right 
posterior.  He was discharged in good condition.  

An examination conducted for compensation purposes in June 
1999, reported that there was 40 percent obstruction of the 
right nostril and 50 percent obstruction of the left nostril.  
There was no tenderness or crusting present of the nostrils.  
Examination of the lumbar spine found no tenderness or muscle 
spasm.  Posture was normal, as was the musculature.  The 
range of motion of the lumbar spine was 90 degrees flexion, 
extension 35 degrees, right and left lateral 40 degrees, and 
right and left rotation 35 degrees.  Motor function of the 
lower extremities was within normal limits.  The knee and 
ankle reflexes were normal.  X-rays of the nasal bones 
revealed that there was a deformity of the nasal bone and an 
opacification of the lower half of both maxillary sinuses, 
greater on the right, probably as a result of fluid.  X-rays 
of the lumbosacral spine indicated that there was a mild 
thoracic scoliosis convex right, centered at the T12 level.  
The diagnoses were herniated nucleus pulposus, fractured 
nose, and injury to spine.

A private medical report dated in October 1999, reported that 
the veteran had obvious difficulty breathing through his 
nose.  There was no facial asymmetry and no nystagmus.  
Significant swelling of the membrane of the nose consistent 
with allergic rhinitis was shown.  The left inferior 
turbinate was completely swollen, obstructing the nose.  The 
septum was straight.  Polyps rising from the superior aspect 
of the nose on the right were noted.  There was no pus.  The 
nasopharynx examination revealed hypertrophy of the inferior 
turbinates.  The eustachian tube orifice was normal and the 
oropharynx and larynx were clear.  There were no nodes in the 
neck.  The impressions were allergic rhinitis, nasal polyps, 
and headaches, possible sinusitis.  A computerized tomography 
scan conducted in November 1999, revealed fluid in most of 
the veteran's sinuses, especially in the ethmoids.  The 
impression was bilateral maxillary and ethmoid sinus disease, 
including fluid levels in the maxillary sinuses.  

At an examination in January 2000, it was noted that the 
veteran worked full time as a firefighter, and on occasion 
had 3 or 4 days, even a week, without pain.  The veteran 
stated that he did not take medication for his back, but used 
heat or ice.  The examination of the lumbar spine revealed 
that the veteran could anteflex for 60 degrees without 
discomfort.  There was no muscle spasm.  There was a 
pronounced left lumbar muscle compared to the right.  There 
was deep tenderness, but no light touch tenderness.  
Hyperextension to 30 degrees caused no discomfort.  It was 
noted that forward bending caused more discomfort than 
hyperextension.  Rotating and bending to the right or left 
caused a complaint of a "twinge" at about 30 degrees that 
was equal, bilaterally.  There was also a slight "twinge" 
with axial compression.  Straight leg raising was positive on 
the right at 45 degrees, and on the left at 30 degrees, in 
both the sitting and supine positions.  Deep tendon reflexes 
were 2-plus and equal, bilaterally, at the patella and 
Achilles.  The extensor hallucis longus, peroneals, posterior 
tibias, toe extensors, and toe flexors were equal, 
bilaterally, with no sensory loss in the lower extremities.  
In the supine position, with the hip flexed and the knee 
flexed, rotation of the knee caused severe grimacing and 
vocal outbursts of pain in the back.  Patrick's test was 
negative for S1 level joint problems.  The veteran ambulated 
with heel-toe equal strides and he could walk on his heels 
and toes without difficulty.  X-rays of the lumbosacral spine 
indicated no disc space narrowing at the L4-L5 and L5-S1, or 
any other area.  The disc spaces were well maintained.  There 
was no spurring of the lumbar spine, and the oblique films 
showed no facet degeneration, no congenital anomalies, no 
spondylosis, tumors, soft tissue calcifications, or other 
abnormalities.  The examiner stated that the veteran had 
experienced an L4-L5 ruptured disc, but that other than 
subjective complaints and positive straight leg raising there 
were no objective findings consistent with the veteran's 
complaints.  An addendum to this examination reported that 
range of motion of the lumbar spine was 60 degrees flexion, 
and 30 degrees extension, right and left lateral, and right 
and left rotation.  Range of motion of the lumbar spine was 
limited by pain.  The examiner stated that there was no 
additional functional loss due to subjective findings only.   

Private clinical records reflect that in January 2000 the 
veteran had severe congestion on both sides of the nose, 
worse on the right, with a polyp in the middle meatus on the 
right side.  The nasopharynx, oropharynx, and hypopharynx 
were normal.  The impression was chronic rhinosinusitis.  
Also in January 2000, an examination found that the veteran 
had a low level of allergic rhinitis related to dust mites 
which contributed in a minor way to the major pathologies of 
nasal polyposis, complicated by chronic sinus ostial 
obstruction and chronic sinusitis.  In March 2000, severe 
nasal congestion with a deviation of the septum to the right 
anteriorly and to the left posteriorly was found.  Enlarged 
inferior turbinates, bilaterally, were shown, as was a polyp 
in the right middle meatus.  There was significant facial 
tenderness found.  The impression was allergic rhinosinusitis 
with nasal polyps, septal deviation, and enlarged inferior 
turbinates.  

In May 2000, the veteran underwent a revision septoplasty, 
bilateral endoscopic nasal polypectomy, bilateral endoscopic 
total ethmoidectomy, wide endoscopic maxillary antrostomy, 
and bilateral inferior turbinate cauterization.  

Private clinical records reflect that when the veteran was 
examined in December 2000 both of his tympanic membranes 
clear.  The nasal examination showed mild to moderate 
internal nasal valve collapse, with deep inspiration.  The 
nasal tip cartilage was under-developed, with no evidence of 
previous rhinoplasty surgery.  A fiberoptic examination was 
carried out through each nostril, with polyps found 
bilaterally within the nose, worse on the right side.  There 
was bilateral hypertrophy seen, worse on the left side.  Mild 
residual septal deviation was shown high on the left side.  
The oral cavity examination was clear.  The nasopharynx, 
larynx, and hypopharynx were clear, and the neck showed no 
lymphadenopathy.  The diagnoses were chronic rhinosinusitis; 
chronic nasal polyps with symptoms of obstruction, 
rhinorrhea, headaches, and facial pain; and septal deviation, 
resolved.  The examiner opined that the veteran's symptoms 
were consistent with his chronic rhinosinusitis and nasal 
polyposis and were not related to the trauma to his nose he 
incurred in service in 1993.  The examiner stated that the 
septal deviation was a result of the trauma and had resolved 
with two septoplasty procedures.  It was noted that the 
veteran had a tendency to form nasal polyps, presumably of an 
allergic etiology, that were causing the majority of his 
symptoms.  In an addendum to the report, the examiner stated 
that the veteran's allergic rhinitis, nasal polyps, and 
headaches were not related to his service-connected fractured 
nose.  

II.  Analysis

The veteran has been informed of the evidence necessary to 
substantiate his claims for increased ratings by the November 
1999 statement of the case and May 2001 supplemental 
statement of the case, and has been provided an opportunity 
to submit such evidence.  Moreover, VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim.  In this respect, the RO 
has made numerous attempts to develop the record and the 
veteran has been examined by VA in connection with his 
claims.  Finally, the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  38 U.S.C.A. § 5107 (West Supp. 2001); see 
generally, Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
C.F.R. Part 4 (2001).  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 U.S.C.A. § 1155.  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (2001).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Additionally, in reaching the decisions below, the Board 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Fractured Nose

Service connection is in effect for residuals of a fractured 
nose and a 10 percent evaluation has been assigned under the 
provisions of 38 C.F.R. § 4.97, Diagnostic Code 6502.  When 
utilizing the VA's SCHEDULE FOR RATING DISABILITIES, codified 
in 38 C.F.R. Part 4, when an unlisted condition is 
encountered, VA is permitted to rate under a closely related 
disease or injury in which not only the functions affected, 
but also the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2001).  Diagnostic Code 
6502 contemplates a deviation of the nasal septum, of 
traumatic origin only.  The medical evidence reveals that a 
deviated septum is the only residual of the veteran's 
service-connected fractured nose, as his current 
symptomatology of headaches, facial pain, rhinorrhea, and 
obstruction are due to chronic rhinosinusitis and nasal 
polyposis, which were found not to be a result of the 
inservice injury.

Under Diagnostic Code 6502, a 10 percent evaluation is 
warranted for 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  38 C.F.R. § 
4.97, Diagnostic Code 6502.  This is the maximum rating under 
this diagnostic code.  Accordingly, in this case, the facts 
are not in dispute, and the application of the law to the 
facts is dispositive.  Where there is no entitlement under 
the law to the benefit sought, the appeal must be terminated.  
See Sabonis v. Brown, 6 Vet. App. 426, 429-430 (1994).  As 10 
percent is the maximum rating under the criteria for 
deviation of the nasal septum of traumatic origin, an 
evaluation in excess of 10 percent for residuals of a 
fractured nose is not warranted.

Review of the record reveals that the RO expressly considered 
referring the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2001).  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the RO is authorized to refer the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The Board observes that the veteran's service-connected 
residuals of a fractured nose, in and of itself, has not 
resulted in marked interference with employment, and although 
has required surgical procedures on two occasions, has not 
required frequent periods of hospitalizations.  Accordingly, 
the Board does not find that the case presents such an 
exceptional or unusual disability picture as to render the 
application of the regular schedular standards impractical.  
Accordingly, the Board finds no basis for further action on 
this question.  VAOPGCPREC 6-96; 61 Fed.Reg. 66749 (1996).

B.  Herniated Nucleus Pulposus

Service connection is in effect for a herniated nucleus 
pulposus at the L4-L5 level and the L5-S1 level, and a 20 
percent evaluation has been assigned under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5293.  This rating 
contemplates moderate symptoms of intervertebral disc 
syndrome, with recurring attacks.  Id.  A 40 percent rating 
is assigned for severe symptoms of intervertebral disc 
syndrome, with recurring attacks and intermittent relief, and 
a 60 percent rating is for assignment for pronounced symptoms 
of intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of the diseased 
disc(s) with little intermittent relief.  Id.  

An examination in January 2000, noted that the veteran worked 
full time as a firefighter, and on occasion had 3 or 4 days, 
even a week, without pain.  The veteran stated that he did 
not take medication for his back, but used heat or ice.  
There was no muscle spasm.  There was deep tenderness, but no 
light touch tenderness.  Straight leg raising was positive on 
the right at 45 degrees, and on the left at 30 degrees, in 
both the sitting and supine positions.  In the supine 
position, with the hip flexed and the knee flexed, rotation 
of the knee caused severe grimacing and vocal outbursts of 
pain in his back.  However, Patrick's test was negative for 
S1 level joint problems.  Importantly, deep tendon reflexes 
were 2-plus and equal bilaterally, at the patella and 
Achilles.  The extensor hallucis longus, peroneals, posterior 
tibias, toe extensors, and toe flexors were equal 
bilaterally, with no sensory loss to the lower extremities.  
As reflexes and sensory studies revealed normal findings, 
severe intervertebral disc syndrome has not been shown by the 
evidence of record, and a rating in excess of 20 percent is 
not for assignment under Diagnostic Code 5293.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (hereinafter Court) held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 (2001) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2001).  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (2001) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  

Although Diagnostic Code 5293 is not based on limitation of 
motion, VA's General Counsel has held that when a veteran 
receives less than the maximum evaluation under Diagnostic 
Code 5293 based on symptomatology which includes limitation 
of motion, consideration must be given to 38 C.F.R. §§ 4.40 
and 4.45.  VAOPGCPREC 36-97; 63 Fed.Reg. 31262 (1998).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001), a 20 
percent evaluation is warranted for moderate limitation of 
motion of the lumbar spine.  A 40 percent evaluation is for 
assignment when severe limitation of motion of the lumbar 
spine is shown.  The January 2000 examination found that 
hyperextension to 30 degrees caused no discomfort.  It was 
noted that forward bending caused more discomfort than 
hyperextension.  Rotating and bending to the right or left 
caused a "twinge" at about 30 degrees that was equal, 
bilaterally.  An addendum to this examination reported that 
range of motion of the lumbar spine was 60 degrees flexion, 
and 30 degrees extension, 30 degrees right and left lateral 
bending, and 30 degrees right and left rotation.  
Accordingly, severe limitation of motion of the lumbosacral 
spine has not been shown by the evidence of record.  The 
veteran ambulated with heel-toe equal strides and he could 
walk on his heels and toes without difficulty.  The examiner 
stated that there were no objective findings consistent with 
the veteran's complaints and although it was noted that the 
range of motion of the lumbar spine was limited by pain, the 
examiner stated that there was no additional functional loss 
due to subjective findings only.  Accordingly, a rating in 
excess of 20 percent is not for assignment under Diagnostic 
Code 5292.  

Additionally, as listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion, or abnormal mobility on forced motion has not been 
shown by the evidence of record, a 40 percent evaluation is 
also not for assignment under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2001).

Review of the record reveals that the RO expressly considered 
referring the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for the assignment 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
The Board finds that the veteran's service-connected back 
disorder does not present an exceptional or unusual 
disability picture as marked inference with employment or 
frequent periods of hospitalization have not been shown due 
to this disorder.  Additionally, the schedular evaluations in 
this case are not inadequate.  A rating in excess of 20 
percent is provided for certain manifestations of the 
service-connected herniated nucleus pulposus but the medical 
evidence reflects that those manifestations are not present 
in this case.  Accordingly, the Board finds no basis for 
further action on this question.  VAOPGCPREC 6-96; 61 
Fed.Reg. 66749 (1996).


ORDER

The claim of entitlement to a rating in excess of 10 percent 
for residuals of a fractured nose is denied.  The claim of 
entitlement to a rating in excess of 20 percent for herniated 
nucleus pulposus at the L4-L5 and L5-S1 levels is denied.



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

 

